         Case 2:12-cv-02532-RDP Document 576 Filed 10/02/18 Page 1 of 2                                FILED
                                                                                              2018 Oct-02 AM 10:37
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


JERRY L. CONWAY, D.C., et al.,                     }
                                                   }
       Plaintiffs,                                 }
                                                   }
v.                                                 }          Case No.: 2:12-cv-02532-RDP
                                                   }
BLUE CROSS BLUE SHIELD OF                          }
ALABAMA, et al.,                                   }
                                                   }
       Defendants.                                 }


               ORDER OF PARTIAL DISMISSAL WITHOUT PREJUDICE

       This case is before the court on the Joint Stipulation to Dismiss Claims of Plaintiffs Brain

& Spine, L.L.C. and Northwest Florida Surgery Center, L.L.C. Without Prejudice. (Doc. # 575).

It is hereby ORDERED that all claims brought by Plaintiffs Brain & Spine, L.L.C. and

Northwest Florida Surgery Center, L.L.C. against all Defendants are DISMISSED WITHOUT

PREJUDICE. Brain & Spine and Northwest Florida Surgery Center, LLC have reserved the

right to participate as a member of an appropriate class if so certified

       This dismissal shall not affect any other right, claim or cause of action which any other

Plaintiff has, or may have, against any Defendant.

       DONE and ORDERED this October 2, 2018.



                                               _________________________________
                                               R. DAVID PROCTOR
                                               UNITED STATES DISTRICT JUDGE
Case 2:12-cv-02532-RDP Document 576 Filed 10/02/18 Page 2 of 2




                              2
